Citation Nr: 0725551	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than Februray 19, 
2004, for the grant of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in December 2005. 

In October 2006, the Board remanded the claim for compliance 
with the duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.  The case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disability by rating decisions dated in February 
1973 and July 1976, and the veteran did not appeal those 
rating decisions.

2.  The veteran submitted a request to reopen his previously 
denied claim of service connection for a right knee 
disability on February 19, 2004.


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to 
February 19, 2004, for the grant of service connection for a 
right knee disability have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the November 2006 letter.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The veteran claims entitlement to an effective date earlier 
than February 19, 2004, for the grant of service connection 
for a right knee disability.  Specifically, he contends that 
the date of his discharge from active service should be the 
correct effective date.    

The veteran's original claim for service connection for a 
right knee disability was denied by a February 1973 rating 
decision.  The RO denied the claim on the basis that the 
evidence of record at that time did not indicate a present 
disability of the right knee.  Likewise, the veteran was 
denied service connection for a right knee disability by a 
July 1976 rating decision.  In the year following the 
notifications of these denials, the veteran did not initiate 
an appeal; an appeal requires a notice of disagreement on 
behalf of the claimant and a substantive appeal after a 
statement of the case is provided.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  If no notice of disagreement is filed 
within the time limit provided, the determination becomes 
final.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim 
is one that has become final by the expiration of one year 
after the date of notice of a disallowance.  38 C.F.R. § 
3.160(d).  A previous determination which is final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The 
veteran has not alleged CUE.  Accordingly, the February 1973 
and July 1976 rating decisions became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2006).

On February 19, 2004, the RO received a formal claim to 
reopen the previously denied claim for service connection for 
a right knee disability.  Prior to the February 19, 2004, 
claim there were no interim communications of record.

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  See also 38 
C.F.R. § 3.400(q)(1)(ii) (2006).  In the present case, the 
veteran's claim for service connection for a right knee 
disability was received on February 19, 2004.  Accordingly, 
an effective date prior to February 19, 2004, for the grant 
of service connection for a right knee disability is not 
warranted.

The Board has also considered whether the veteran submitted 
an informal claim subsequent to the final July 1976 decision 
and prior to the assigned effective date of February 19, 
2004, and the Board concludes that he did not submit such a 
claim. 
There is nothing in the record subsequent to the final July 
1976 rating decision and prior to the February 19, 2004, 
claim to reopen, which could be construed as an informal 
claim to reopen or of entitlement to service connection.  The 
RO granted service-connected benefits based on the date of 
the reopened claim and applicable regulations.  The grant was 
based on newly submitted evidence showing a nexus between the 
current disability and in-service injury.  Based on the 
foregoing, the Board concludes that February 19, 2004, is the 
correct date of claim.  Per VA regulations, the effective 
date can be no earlier than the date of claim to reopen.  
See 38 C.F.R. § 3.400 (2006).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An effective date prior to February 19, 2004, for the grant 
of service connection for a right knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


